UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	April 30, 2016 Date of reporting period:	May 1, 2015 – October 31, 2015 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Capital Spectrum Fund Semiannual report 10 | 31 | 15 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Your fund’s expenses 13 Terms and definitions 15 Other information for shareholders 16 Trustee approval of management contract 17 Financial statements 22 Consider these risks before investing: The value of stocks and bonds in the fund’s portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including general financial market conditions, factors related to a specific issuer or industry and, in the case of bonds, changing market perceptions of the risk of default and changes in government intervention in the financial markets. These factors may also lead to increased volatility and reduced liquidity in the bond markets. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. These risks are generally greater for small and midsize companies. The risks associated with bond investments include interest-rate risk, which means the prices of the fund’s investments are likely to fall if interest rates rise. Bond investments are also subject to credit risk, which is the risk that the issuers of the bond may default on payment of interest or principal. Interest-rate risk is generally greater for longer-term bonds, and credit risk is generally greater for below-investment-grade bonds (a significant part of the fund’s investments), which may be considered speculative. Mortgage- and other asset-backed investments carry the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. We may have to invest the proceeds from prepaid investments, including mortgage- and asset-backed investments, in other investments with less attractive terms and yields. The value of international investments traded in foreign currencies may be adversely affected by fluctuations in exchange rates. International investments, particularly investments in emerging markets, may carry risks associated with potentially less stable economies or governments (such as the risk of seizure by a foreign government, the imposition of currency or other restrictions, or high levels of inflation or deflation), and may be or become illiquid. Our use of derivatives may increase these risks by increasing investment exposure (which may be considered leverage) or, in the case of many over-the-counter instruments, because of the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. The fund’s investments in leveraged companies and the fund’s “non-diversified” status, which means the fund may invest a greater percentage of its assets in fewer issuers than a “diversified” fund, can increase the fund’s vulnerability to these factors. Our use of short selling may increase these risks. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: The stock market has bounced back strongly since the correction in August, and the U.S. economy has shown resilience. In fact, the U.S. Federal Reserve, citing recent improvements in employment and wage growth, has placed the possibility of interest-rate hikes firmly on the table. One of the important takeaways from the recent rally, in our view, is that many investors have a reserve of confidence. Still, these are volatile and unpredictable times. While the Fed downplayed the impact of China’s slowdown on U.S. economic growth, there are a number of risks and opportunities in today’s market, including tepid growth in many overseas markets. In this changing environment, Putnam’s portfolio managers are persistently working to achieve gains and manage downside risk, relying on a proprietary global research framework to guide their investment decisions. The interview in the following pages provides an overview of your fund’s performance for the reporting period ended October 31, 2015, as well as an outlook for the coming months. With a new year at hand, it may be time to consult your financial advisor to ensure that your portfolio is aligned with your investment goals, time horizon, and tolerance for risk. In closing, we would like to recognize Charles Curtis, who recently retired as a Putnam Trustee, for his 14 years of dedicated service. And, as always, thank you for investing with Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of classA shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 3, 5 and 11–12 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * The Capital Spectrum Blended Index is an unmanaged index administered by Putnam Management, 50% of which is the S&P 500 Index and 50% of which is the JPMorgan Developed High Yield Index. † Returns for the six-month period are not annualized, but cumulative. 4 Capital Spectrum Fund Interview with your fund’s portfolio manager What was the environment like during the six-m onth reporting period ended October31, 2015? The six-month reporting period was a challenging time for stocks, as increased market volatility and macroeconomic pressures resulted in a correction for many major indexes during August. Market volatility began to rise from the beginning of the period as the strength of the U.S. economic recovery came under more intense scrutiny. Economic data were mixed, with reports of growth in some sectors followed by indications of weakness in others. Expectations for the Federal Reserve’s first interest-rate hike since June2006 weighed on the markets throughout the reporting period. However, the Fed’s effort to begin normalizing U.S. interest rates was complicated by a convergence of global factors — notably, overlapping economic slowdowns in Europe and China and low commodity prices. China’s economic slowdown and the continued slide in oil and commodity prices added to growing worries about the direction of global growth. As investors watched China’s equity markets take a dramatic downturn, major U.S. stock indexes would soon experience the first correction in four years. In the third quarter, U.S. stocks posted their worst quarterly performance since 2011. Still, U.S. growth remained positive. The Fed acknowledged “moderate growth” and This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 10/31/15. See pages 3–4 and 11–12 for additional fund performance information. Index descriptions can be found on page 15. Capital Spectrum Fund 5 continued to maintain its accommodative monetary policy, leaving the federal funds rate unchanged at its September and October meetings. Equities in general rebounded in October as investors gained confidence that the Chinese economy was not going to experience a hard landing. In the United States, positive economic news began to dominate. In addition, Congress approved a two-year budget, increasing spending by $80 billion and bypassing limits on military and domestic spending. The deal, reached with less contention than past budget debates, extended the government’s borrowing authority through March2017 and averted a default on debt. In August, however, as the Chinese government took more aggressive steps to address the slowing economy — including the unexpected devaluation of the yuan — Chinese stocks sold off rapidly. The collapse of Chinese stock prices spread quickly across the world stage, with prices dropping sharply in most major equity markets as investors worried about how weakening demand from China could affect the performance of other world economies. Emerging-market and growth stocks were among the hardest hit. In the final month of the period, as investors realized that the Chinese slowdown may not spread around the globe, equity markets delivered robust returns. How did Putnam Capital Spectrum Fund perform in this environment? In this environment, Capital Spectrum Fund declined –3.50%, trailing its custom benchmark, which slipped 1.14% for the six-month period. The fund was concentrated in a handful of large holdings that performed below expectations. Nevertheless, at this time I still Allocations are shown as a percentage of portfolio market value as of 10/31/15. Data include exposure achieved through securities sold short; however, they exclude derivatives, short-term investments held as collateral for loaned securities, TBA commitments, and collateral received on certain derivative instruments, if any. These percentages may differ from allocations shown later in this report. Holdings and allocations may vary over time. 6 Capital Spectrum Fund have a strong conviction about the long-term growth prospects of these top holdings. What holdings contributed to performance? Priceline Group, an overweight holding relative to the benchmark, was the top contributor for the semiannual period. Through the end of the period, Priceline has experienced good organic growth, with diversification and global expansion. Priceline operates six lines of business, including OpenTable, a restaurant booking service, and Booking.com, a European hotel reservation site. U.S. aerospace and defense technology company Northrop Grumman benefited from a favorable backdrop in military spending and an excellent management team, in our view. The company has had consistent earnings growth in recent years and has been buying back its stock. We believe that defense spending, both domestically and internationally, should increase with the growing instability in various parts of the world. This may bode well for Northrop Grumman shares in our view. What holdings held back performance? Jazz Pharmaceuticals, a midsize pharmaceutical company, was the top detractor for the period. The company is known for its pricing power and lineup of quality drugs, including its blockbuster narcolepsy drug, Xyrem. The stock underperformed when the company’s shares lost value during the period over concerns about high drug prices in the industry. In my view, it is a classic case of the baby being thrown out with the bath water, This table shows the fund’s top 10 individual holdings and the percentage of the fund’s net assets that each represented as of 10/31/15. Short-term investments and derivatives, if any, are excluded. Holdings may vary over time. Capital Spectrum Fund 7 but I still have strong long-term conviction in the Jazz story. Satellite TV provider DISH Network was another detractor. The company had been in talks with T-Mobile for a possible merger. These on-again off-again talks during the period cooled enthusiasm for the stock. In addition, DISH had to return some of its wireless spectrum under an agreement with the Federal Communications Commission. I believe DISH is close to monetizing its spectrum assets, and at this time I continue to have strong belief in the stock’s long-term growth prospects. Gulfport Energy, a U.S. oil and gas exploration and production company, was also a top detractor. The company has a mix of onshore and offshore drilling projects. The stock suffered due to the continued weakness in the energy sector during the period. Gulfport still has quality assets, I believe, and I continue to hold the stock in the portfolio. If we see a commodity-price recovery, I believe that the stock will be well positioned for a rebound. What was the cash level in the portfolio, and how did it affect performance during the period? There was a large cash position in the portfolio — approximately 13% at period-end —and this held back performance. The cash level in the portfolio allows the fund to take advantage of any weakness in select holdings where I have the long-term confidence to add to the position. In addition, cash on hand can serve as a kind of “dry powder” when price dislocations occur in stocks that I consider candidates for the fund’s portfolio. This has been the hallmark of my approach. What is your view of the China slowdown, and does it affect your holdings in any way? Of the handful of holdings that I own in the fund, none have been significantly affected Allocations are shown as a percentage of portfolio market value as of 10/31/15. Data include exposure achieved through securities sold short; however, they exclude derivatives, short-term investments held as collateral for loaned securities, TBA commitments, and collateral received on certain derivative instruments, if any. These percentages may differ from allocations shown later in this report. Holdings and allocations may vary over time. 8 Capital Spectrum Fund by China. I know each of the companies in the portfolio very well, and I have not had to worry about what China’s gross domestic product [GDP] is. I have to understand the company. These companies, in my view, are not likely to be affected by China’s GDP slowdown or what decisions the Fed makes on interest rates. However, I believe that China’s GDP slowdown will primarily affect South Korea, Japan, and emerging markets in Southeast Asia. What is your outlook for the economy and the markets? While the macroeconomic situation — particularly fears over China’s slowdown — has generated a lot of noise in the markets, it has also perhaps led us to a healthy correction. In my view, U.S. stocks were becoming over-valued in the first half of 2015, even though corporate fundamentals were strong. Now, I see the market as more appropriately valued, while corporate fundamentals in a variety of sectors remain healthy. In this context, it may be easier to find more attractive opportunities. And many investors who panicked through the August and September selloff may come to realize that they’re missing out on value over macro fears. When you look at the broader markets, such as the S&P 500, stocks have not been cheap, in my view, and you should not be looking to put money blindly into equities and expect returns. I try to own stocks or other securities of companies that have a specific growth catalyst or where I believe that the individual company can pull levers to add value to the stock price. I tend to find good companies where there is news and noise generated that elicits a reaction from investors. I let that noise pass. I’m not a tactical investor; I make investments for the long term. Thank you, David, for your time and insights today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager David L. Glancy has an M.B.A. from Goizueta Business School at Emory University and a B.A. from Tulane University. He joined Putnam in 2009 and has been in the investment industry since 1987. Capital Spectrum Fund 9 IN THE NEWS Global merger-and-acquisition (M&A) activity has rocketed to record levels. On November2, 2015, the $3.93 trillion record set in 2007 was broken, as year-to-date M&A tracked by Dealogic moved higher on the back of Visa’s plans to buy Visa Europe for $23 billion. The historically high level of activity has been driven by increasingly larger deals. Citing S&P Capital IQ, Business Insider pointed out in April that 7 of the 10 biggest M&A transactions in the wake of the 2008 financial crisis had all been announced within the previous 16months. We believe a key question for investors is whether high M&A levels are good or bad for markets. From one perspective, fewer industry players may appear likely to reduce healthy market competition and dynamism. On the other hand, bargaining and pricing power that come with larger economies of scale could benefit consumers in every sector —from health care and technology to energy and consumer staples. 10 Capital Spectrum Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended October 31, 2015, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 10/31/15 Class A Class B Class C Class M Class R Class Y (inception dates) (5/18/09) (5/18/09) (5/18/09) (5/18/09) (5/18/09) (5/18/09) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Life of fund 198.78% 181.60% 184.77% 184.77% 184.69% 184.69% 189.25% 179.13% 194.07% 203.61% Annual average 18.49 17.41 17.61 17.61 17.61 17.61 17.90 17.25 18.20 18.78 5 years 109.32 97.28 101.67 99.67 101.57 101.57 104.10 96.95 106.75 111.88 Annual average 15.92 14.56 15.06 14.83 15.05 15.05 15.34 14.52 15.63 16.20 3 years 47.90 39.40 44.62 41.62 44.62 44.62 45.71 40.61 46.80 48.97 Annual average 13.93 11.71 13.09 12.30 13.09 13.09 13.37 12.03 13.65 14.21 1 year –0.76 –6.47 –1.49 –6.23 –1.50 –2.44 –1.26 –4.72 –1.01 –0.52 6 months –3.50 –9.05 –3.85 –8.66 –3.86 –4.82 –3.74 –7.11 –3.60 –3.37 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Capital Spectrum Fund 11 Comparative index returns For periods ended 10/31/15 Capital Spectrum Blended Index Life of fund 136.91% Annual average 14.30 5 years 66.50 Annual average 10.73 3 years 34.40 Annual average 10.36 1 year 1.73 6 months –1.14 Index results should be compared with fund performance before sales charge, before CDSC, or at net asset value. Fund price and distribution information For the six-month period ended 10/31/15 Class A Class B Class C Class M Class R Class Y Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 4/30/15 $38.02 $40.34 $37.12 $37.04 $37.44 $38.80 $37.73 $38.28 10/31/15 36.69 38.93 35.69 35.61 36.04 37.35 36.37 36.99 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase.After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. The fund made no distributions during the period. Fund performance as of most recent calendar quarter Total return for periods ended 9/30/15 Class A Class B Class C Class M Class R Class Y (inception dates) (5/18/09) (5/18/09) (5/18/09) (5/18/09) (5/18/09) (5/18/09) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Life of fund 178.18% 162.18% 165.22% 165.22% 165.19% 165.19% 169.43% 160.00% 173.78% 182.59% Annual average 17.44 16.35 16.56 16.56 16.56 16.56 16.85 16.20 17.14 17.73 5 years 103.08 91.40 95.64 93.64 95.59 95.59 98.02 91.09 100.58 105.61 Annual average 15.22 13.86 14.36 14.13 14.36 14.36 14.64 13.83 14.94 15.51 3 years 43.13 34.90 39.95 36.95 39.99 39.99 41.01 36.07 42.07 44.22 Annual average 12.70 10.49 11.86 11.05 11.87 11.87 12.14 10.81 12.42 12.98 1 year –6.06 –11.47 –6.77 –11.25 –6.76 –7.65 –6.53 –9.80 –6.32 –5.82 6 months –10.55 –15.70 –10.91 –15.36 –10.88 –11.77 –10.77 –13.89 –10.68 –10.43 See the discussion following the fund performance table on page 11 for information about the calculation of fund performance. 12 Capital Spectrum Fund Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Total annual operating expenses for the fiscal year ended 4/30/15 1.25% 2.00% 2.00% 1.75% 1.50% 1.00% Annualized expense ratio for the six-month period ended 10/31/15* 1.36% 2.11% 2.11% 1.86% 1.61% 1.11% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Includes an increase of 0.13% from annualizing the performance fee adjustment for the six months ended 10/31/15. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from May 1, 2015, to October 31, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $6.72 $10.40 $10.40 $9.18 $7.95 $5.49 Ending value (after expenses) $965.00 $961.50 $961.40 $962.60 $964.00 $966.30 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 10/31/15. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Capital Spectrum Fund 13 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended October 31, 2015, use the following calculation method. To find the value of your investment on May 1, 2015, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $6.90 $10.68 $10.68 $9.42 $8.16 $5.63 Ending value (after expenses) $1,018.30 $1,014.53 $1,014.53 $1,015.79 $1,017.04 $1,019.56 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 10/31/15. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 14 Capital Spectrum Fund Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge and may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC. Class R shares are not subject to an initial sales charge or CDSC and are available only to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. Capital Spectrum Blended Index is an unmanaged index administered by Putnam Management, 50% of which is the S&P 500 Index and 50% of which is the JPMorgan Developed High Yield Index. JPMorgan Developed High Yield Index is an unmanaged index of high-yield fixed-income securities issued in developed countries. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Capital Spectrum Fund 15 Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2015, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of October 31, 2015, Putnam employees had approximately $502,000,000 and the Trustees had approximately $138,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 16 Capital Spectrum Fund Trustee approval of management contract General conclusions The Board of Trustees of The Putnam Funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management, LLC (“Putnam Management”), the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”), and the sub-advisory contract among Putnam Management, PIL, and another affiliate, The Putnam Advisory Company (“PAC”). The Board, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of The Putnam Funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management and its affiliates furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2015, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided, as well as supplemental information provided in response to additional requests made by the Contract Committee. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for The Putnam Funds and the Independent Trustees. In May 2015, the Contract Committee met in executive session to discuss and consider its recommendations with respect to the continuance of the contracts. At the Trustees’ June 19, 2015 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial, performance and other data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management, sub-­management and sub-advisory contracts, effective July 1, 2015. (Because PIL and PAC are affiliates of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL and PAC, the Trustees have not attempted to evaluate PIL or PAC as separate entities, and all subsequent references to Putnam Management below should be deemed to include reference to PIL and PAC as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by Capital Spectrum Fund 17 competitive funds, the costs incurred by Putnam Management in providing services to the fund, and the continued application of certain reductions and waivers noted below; and • That the fee schedule in effect for your fund represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the funds’ current fee arrangements were implemented at the beginning of 2010 following extensive review by the Contract Committee and discussions with representatives of Putnam Management, as well as approval by shareholders. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. In addition, your fund’s management contract provides that its management fees will be adjusted up or down depending upon whether your fund’s performance is better or worse than the performance of an appropriate index of securities prices specified in the management contract. In the course of reviewing investment performance, the Trustees examined the operation of your fund’s performance fees and concluded that these fees were operating effectively to align further Putnam Management’s economic interests with those of the fund’s shareholders. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to support the effort to have fund expenses meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations. 18 Capital Spectrum Fund These expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to your fund and all but two of the other open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, distribution fees, investor servicing fees, investment-related expenses, interest, taxes, brokerage commissions, acquired fund fees and expenses and extraordinary expenses). These expense limitations attempt to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds, including your fund, had sufficiently low expenses that these expense limitations were not operative. Putnam Management’s support for these expense limitation arrangements was an important factor in the Trustees’ decision to approve the continuance of your fund’s management, sub-management and sub-advisory contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. (“Lipper”). This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the third quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the third quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2014 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2014 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of fund management fees and total expenses, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the Putnam funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment Capital Spectrum Fund19 management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2014 was a year of strong competitive performance for many of the Putnam funds, with generally strong results for the U.S. equity, money market and global asset allocation funds, but relatively mixed results for the international and global equity and fixed income funds. They noted that the longer-term performance of the Putnam funds continued to be strong, exemplified by the fact that the Putnam funds were recognized by Barron’s as the sixth-best performing mutual fund complex for the five-year period ended December 31, 2014. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2014 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on competitive industry rankings for the one-year, three-year and five-year periods. For a number of Putnam funds with relatively unique investment mandates for which meaningful competitive performance rankings are not considered to be available, the Trustees evaluated performance based on comparisons of fund returns with the returns of selected investment benchmarks. In the case of your fund, the Trustees considered information about your fund’s total return and its performance relative to its benchmark over the one-year, three-year and five-year periods ended December 31, 2014. Over each of these periods, your fund’s class A shares’ gross return was positive and exceeded the return of its benchmark. The Trustees noted that your fund significantly outperformed its benchmark over the one-year, three-year and five-year periods. The Trustees did not find any evidence that would suggest a need for concern regarding the investment process for your fund. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) 20Capital Spectrum Fund The Trustees also considered Putnam Management’s continued efforts to support fund performance through initiatives including structuring compensation for portfolio managers and research analysts to enhance accountability for fund performance, emphasizing accountability in the portfolio management process, and affirming its commitment to a fundamental-driven approach to investing. The Trustees noted further that Putnam Management continued to strengthen its fundamental research capabilities by adding new investment personnel. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management, sub-­management and sub-advisory contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. Capital Spectrum Fund 21 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 22 Capital Spectrum Fund The fund’s portfolio 10/31/15 (Unaudited) COMMON STOCKS (78.3%)* Shares Value Aerospace and defense (7.2%) General Dynamics Corp. 1,039,095 $154,388,735 Northrop Grumman Corp. 1,217,578 228,600,270 Raytheon Co. 2,192,900 257,446,460 Airlines (5.6%) American Airlines Group, Inc. 10,056,927 464,831,166 Spirit Airlines, Inc. † 235,900 8,756,608 United Continental Holdings, Inc. † 386,000 23,279,660 Banking (2.7%) Citigroup, Inc. 4,198,400 223,228,928 Metro Bank PLC (acquired 1/15/14, cost $18,283,280) (Private) (United Kingdom) † ΔΔ F 858,926 21,152,812 Biotechnology (1.3%) Aegerion Pharmaceuticals, Inc. † S 1,425,300 20,923,404 AMAG Pharmaceuticals, Inc. † 386,960 15,478,400 ARIAD Pharmaceuticals, Inc. † S 6,022,100 41,191,164 United Therapeutics Corp. † 266,300 39,047,569 Cable television (20.4%) DISH Network Corp. Class A † 28,636,055 1,803,212,380 Chemicals (1.2%) Dow Chemical Co. (The) 206,800 10,685,356 W.R. Grace & Co. † 926,856 92,963,657 Commercial and consumer services (8.2%) Ctrip.com International, Ltd. ADR (China) † S 347,463 32,303,635 Priceline Group, Inc. (The) † 482,004 700,949,497 Conglomerates (0.3%) Tyco International PLC 821,695 29,942,566 Consumer finance (0.5%) Ocwen Financial Corp. † S 6,247,025 43,666,705 Consumer services (0.4%) Delivery Hero Holding GmbH (acquired 6/12/15, cost $33,218,730) (Private) (Germany) † ΔΔ F 4,313 29,212,804 FabFurnish GmbH (acquired 8/2/13, cost $351) (Private) (Brazil) † ΔΔ F 264 218 Global Fashion Holding SA (acquired 8/2/13, cost $17,399,601) (Private) (Brazil) † ΔΔ F 410,732 10,527,458 New Bigfoot Other Assets GmbH (acquired 8/2/13, cost $351) (Private) (Brazil) † ΔΔ F 264 218 New Middle East Other Assets GmbH (acquired 8/2/13, cost $136) (Private) (Brazil) † ΔΔ F 102 84 Electronics (5.6%) Agilent Technologies, Inc. 5,084,100 191,975,616 GenMark Diagnostics, Inc. † 2,000,000 12,720,000 L-3 Communications Holdings, Inc. 2,345,500 296,471,200 Capital Spectrum Fund23 COMMON STOCKS (78.3%)* cont. Shares Value Financial (1.0%) Leucadia National Corp. 4,254,254 $85,127,623 Investment banking/Brokerage (0.3%) Altisource Portfolio Solutions SA † S 961,300 25,772,453 Lodging/Tourism (0.1%) Melco Crown Entertainment, Ltd. ADR (Hong Kong) S 359,400 6,731,562 Medical technology (0.1%) STAAR Surgical Co. † S 938,559 7,649,256 Natural gas utilities (—%) Kinder Morgan, Inc. 300,800 8,226,880 Oil and gas (1.4%) Cabot Oil & Gas Corp. 995,400 21,610,134 Gulfport Energy Corp. † 3,463,171 105,522,820 Pharmaceuticals (12.0%) Jazz Pharmaceuticals PLC † Ω 6,174,984 847,701,804 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 3,584,500 212,166,555 Power producers (—%) Mach Gen, LLC 51,616 2,787,264 Real estate (0.8%) Altisource Residential Corp. Ω R 5,234,657 75,326,714 Software (1.2%) Microsoft Corp. 1,956,700 103,000,688 Technology services (3.2%) Alphabet, Inc. Class C † 326,343 231,967,868 Global Eagle Entertainment, Inc. † Ω 4,297,040 57,236,573 Telecommunications (4.8%) EchoStar Corp. Class A † 9,504,131 426,070,193 Total common stocks (cost $6,134,174,574) CONVERTIBLE PREFERRED STOCKS (2.6%)* Shares Value Allergan PLC Ser. A, 5.50% cv. pfd. 32,961 $34,497,971 Altisource Asset Management Corp. zero% cv. pfd. (acquired 3/17/14, cost $31,800,000) (Virgin Islands) † ΔΔ 31,800 15,907,950 American Tower Corp. $5.50 cv. pfd. R 220,143 23,899,274 Exelon Corp. $3.25 cv. pfd. 179,780 7,507,613 Fiat Chrysler Automobiles NV Ser. FCAU, $7.875 cv. pfd. (United Kingdom) † 70,000 9,100,000 Frontier Communications Corp. Ser. A, $11.125 cum. cv. pfd. 106,788 10,598,709 T-Mobile US, Inc. Ser. A, $2.75 cv. pfd. 318,880 21,202,331 Uber Technologies, Inc. Ser. E, 8.00% cv. pfd. (acquired 2/8/15, cost $104,097,986) (Private) † ΔΔ F 3,078,243 109,815,466 Total convertible preferred stocks (cost $238,083,657) 24 Capital Spectrum Fund CORPORATE BONDS AND NOTES (2.3%)* Principal amount Value Altice Financing SA 144A company guaranty sr. notes 6 5/8s, 2023 (Luxembourg) $3,695,000 $3,704,238 Altice SA 144A company guaranty sr. notes 7 3/4s, 2022 (Luxembourg) 7,025,000 6,761,563 AMAG Pharmaceuticals, Inc. 144A company guaranty sr. unsec. notes 7 7/8s, 2023 16,690,000 15,563,425 Avaya, Inc. 144A company guaranty notes 10 1/2s, 2021 12,250,000 4,746,875 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 10,000,000 8,125,000 Banco do Brasil SA/Cayman 144A jr. unsec. sub. FRN 9s, perpetual maturity (Brazil) 5,000,000 3,400,000 Ceridian HCM Holding, Inc. 144A sr. unsec. notes 11s, 2021 15,934,000 14,021,920 CNG Holdings, Inc./OH 144A sr. notes 9 3/8s, 2020 10,000,000 5,062,500 DFC Finance Corp. 144A company guaranty sr. notes 10 1/2s, 2020 19,301,000 13,317,690 Digicel Group, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Jamaica) 5,500,000 4,867,500 GenOn Americas Generation, LLC sr. unsec. notes 8 1/2s, 2021 8,270,000 6,512,625 Gulfport Energy Corp. company guaranty sr. unsec. unsub. notes 6 5/8s, 2023 3,905,000 3,670,700 HC2 Holdings, Inc. 144A company guaranty sr. notes 11s, 2019 18,000,000 17,460,000 HRG Group, Inc. sr. unsec. unsub. notes 7 3/4s, 2022 15,000,000 14,850,000 Hub Holdings, LLC/Hub Holdings Finance, Inc. 144A sr. unsec. notes 8 1/8s, 2019 ‡‡ 7,100,000 6,904,750 iHeartCommunications, Inc. company guaranty sr. notes 9s, 2019 6,725,000 5,691,031 Numericable-SFR SAS 144A sr. bonds 6 1/4s, 2024 (France) 5,015,000 5,015,000 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB 8s, perpetual maturity (United Kingdom) 3,450,000 3,613,875 Scientific Games Corp. company guaranty sr. unsec. sub. notes 8 1/8s, 2018 5,295,000 4,818,450 Scientific Games International, Inc. company guaranty sr. unsec. notes 10s, 2022 14,500,000 12,832,500 Scientific Games International, Inc. company guaranty sr. unsec. sub. notes 6 1/4s, 2020 5,000,000 3,475,000 Sprint Corp. company guaranty sr. unsec. notes 7 1/8s, 2024 25,545,000 22,431,703 Stone Energy Corp. company guaranty sr. unsec. unsub. notes 7 1/2s, 2022 16,541,000 10,668,945 Vander Intermediate Holding II Corp. 144A sr. unsec. notes 9 3/4s, 2019 ‡‡ 4,992,000 4,318,080 Total corporate bonds and notes (cost $232,740,161) SENIOR LOANS (0.7%)* c Principal amount Value Avaya, Inc. bank term loan FRN Ser. B7, 6 1/4s, 2020 $14,911,153 $11,425,671 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 11s, 2017 4,737,077 4,316,661 iHeartCommunications, Inc. bank term loan FRN Ser. D, 6.948s, 2019 4,000,000 3,345,716 LightSquared LP bank term loan FRN 12s, 2020 ‡‡ 50,000,000 46,250,000 Total senior loans (cost $69,978,622) Capital Spectrum Fund 25 CONVERTIBLE BONDS AND NOTES (0.6%)* Principal amount Value Cobalt International Energy, Inc. cv. sr. unsec. unsub. notes 2 5/8s, 2019 $5,000,000 $3,600,000 GNC Holdings, Inc. 144A cv. company guaranty sr. unsec. notes 1 1/2s, 2020 5,000,000 4,100,000 Novatel Wireless, Inc. 144A cv. sr. unsec. unsub. notes 5 1/2s, 2020 7,750,000 6,233,906 ON Semiconductor Corp. 144A cv. company guaranty sr. unsec. unsub. notes 1s, 2020 15,048,000 14,784,660 Stone Energy Corp. cv. company guaranty sr. unsec. notes 1 3/4s, 2017 16,366,000 14,893,060 Whiting Petroleum Corp. 144A cv. company guaranty sr. unsec. unsub. notes 1 1/4s, 2020 10,900,000 9,598,813 Total convertible bonds and notes (cost $56,827,126) PREFERRED STOCKS (0.4%)* Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 4,004 $4,024,020 LightSquared LP Ser. A, 9.75% pfd. (Private) (acquired 4/10/13, cost $27,890,558) (In default) † ΔΔ F 25,253 27,600,032 Total preferred stocks (cost $31,754,498) WARRANTS (—%)* † Expiration Strike date price Warrants Value Global Eagle Entertainment, Inc. Ω 1/31/18 $11.50 859,187 $3,651,545 Total warrants (cost $1,168,800) SHORT-TERM INVESTMENTS (14.7%)* Principal amount/shares Value Federal Farm Credit Banks Funding Corporation unsec. discount notes 0.03%, November 10, 2015 $75,000,000 $74,999,438 Federal Home Loan Banks unsec. discount notes 0.03%, November 4, 2015 75,000,000 74,999,813 Federal Home Loan Banks unsec. discount notes 0.04%, November 19, 2015 92,190,000 92,188,387 Federal Home Loan Banks unsec. discount notes 0.10%, January 7, 2016 75,000,000 74,987,625 Federal Home Loan Banks unsec. discount notes 0.11%, December 2, 2015 ‡ 75,000,000 74,996,125 Federal Home Loan Banks unsec. discount notes 0.11%, January 15, 2016 40,000,000 39,992,600 Federal Home Loan Banks unsec. discount notes 0.11%, January 20, 2016 59,300,000 59,288,259 Federal Home Loan Banks unsec. discount notes 0.17%, November 18, 2015 ‡ 49,000,000 48,996,066 Federal Home Loan Mortgage Corporation unsec. discount notes 0.25%, November 18, 2015 25,000,000 24,997,049 Federal National Mortgage Association unsec. discount notes 0.02%, November 12, 2015 17,000,000 16,999,896 Federal National Mortgage Association unsec. discount notes 0.11%, November 3, 2015 40,800,000 40,799,943 Putnam Cash Collateral Pool, LLC 0.26% d Shares 114,160,025 114,160,025 Putnam Money Market Liquidity Fund 0.11% L Shares 183,529,828 183,529,828 Putnam Short Term Investment Fund 0.15% L Shares 316,040,370 316,040,370 26 Capital Spectrum Fund SHORT-TERM INVESTMENTS (14.7%)* cont. Principal amount Value U.S. Treasury Bills 0.06%, April 7, 2016 # Δ $3,647,000 $3,644,454 U.S. Treasury Bills 0.07%, April 14, 2016 # Δ 25,190,000 25,169,193 U.S. Treasury Bills 0.09%, January 14, 2016 # ‡ 1,272,000 1,271,790 U.S. Treasury Bills 0.17%, February 18, 2016 # Δ ‡ 44,921,000 44,911,072 Total short-term investments (cost $1,311,963,906) TOTAL INVESTMENTS Total investments (cost $8,076,691,344) Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from May 1, 2015 through October 31, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $8,903,460,848. † This security is non-income-producing. ΔΔ This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $214,217,042, or 2.4% of net assets. ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. Ω Affiliated company (Note 5). # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. Δ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. ‡ This security, in part or in entirety, was segregated for securities sold short at the close of the reporting period. c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 6). d Affiliated company. See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F This security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. R Real Estate Investment Trust. S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). At the close of the reporting period, the fund maintained liquid assets totaling $229,563,051 to cover certain derivative contracts, securities sold short and the settlement of certain securities. Capital Spectrum Fund 27 Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. FORWARD CURRENCY CONTRACTS at 10/31/15 (aggregate face value $569,815,813) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Citibank, N.A. Euro Buy 12/16/15 $61,816,920 $63,976,835 $(2,159,915) Euro Sell 12/16/15 61,816,920 63,631,348 1,814,428 Credit Suisse International Euro Buy 12/16/15 1,002,136 1,037,132 (34,996) Euro Sell 12/16/15 1,002,136 1,031,641 29,505 Swedish Krona Buy 12/16/15 50,491,512 52,814,734 (2,323,222) Swedish Krona Sell 12/16/15 50,491,512 51,340,943 849,431 JPMorgan Chase Bank N.A. Euro Buy 12/16/15 61,816,480 63,959,526 (2,143,046) Euro Sell 12/16/15 61,816,480 63,632,299 1,815,819 Swedish Krona Buy 12/16/15 50,491,524 52,817,012 (2,325,488) Swedish Krona Sell 12/16/15 50,491,524 51,356,080 864,556 State Street Bank and Trust Co. Swedish Krona Buy 12/16/15 50,491,512 52,849,646 (2,358,134) Swedish Krona Sell 12/16/15 50,491,512 51,368,617 877,105 Total FUTURES CONTRACTS OUTSTANDING at 10/31/15 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) U.S. Treasury Note 10 yr (Short) 29 $3,702,938 Dec-15 $(17,405) Total 28 Capital Spectrum Fund Securities sold short at 10/31/15 (Unaudited) COMMON STOCKS (2.5%)* Shares Value Automotive (0.1%) PACCAR, Inc. 238,600 $12,562,290 Conglomerates (0.7%) General Electric Co. 1,981,800 57,313,656 Electrical equipment (0.7%) ABB, Ltd. (Switzerland) 1,573,523 29,637,155 Emerson Electric Co. 648,200 30,614,486 Machinery (0.7%) Catepillar, Inc. 879,300 64,180,107 Manufacturing (0.3%) Parker-Hannifin Corp. 252,700 26,457,690 Total securities sold short (proceeds receivable $241,147,357) ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Basic materials $103,649,013 $—­ $—­ Capital goods 640,435,465 —­ —­ Communication services 2,229,282,573 —­ —­ Conglomerates 29,942,566 —­ —­ Consumer cyclicals 739,984,694 —­ —­ Consumer staples —­ —­ 39,740,782 Energy 127,132,954 —­ —­ Financials 453,122,423 —­ 21,152,812 Health care 1,184,158,152 —­ —­ Technology 893,371,945 —­ —­ Transportation 496,867,434 —­ —­ Utilities and power 8,226,880 2,787,264 —­ Total common stocks Capital Spectrum Fund 29 Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Convertible bonds and notes $—­ $53,210,439 $—­ Convertible preferred stocks 21,202,331 101,511,517 109,815,466 Corporate bonds and notes —­ 201,833,370 —­ Preferred stocks —­ 4,024,020 27,600,032 Senior loans —­ 65,338,048 —­ Warrants 3,651,545 —­ —­ Short-term investments 499,570,198 812,401,735 —­ Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $—­ $(5,093,957) $—­ Futures contracts (17,405) —­ —­ Securities sold short (191,128,229) (29,637,155) —­ Totals by level $—­ * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. During the reporting period, transfers between level 1 and level 2 within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in Note 1) did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. The following is a reconciliation of Level 3 assets as of the close of the reporting period: Change in net unrealized Total Total Balance Accrued Realized appreciation/ Proceeds transfers transfers Balance Investments as of discounts/ gain/ (deprecia- Cost of from into out of as of in securities: 4/30/15 premiums (loss) tion) # purchases sales Level 3† Level 3† 10/31/15 Common stocks*: Consumer staples $9,581,241 $—­ $—­ $(3,059,189) $33,218,730 $—­ $—­ $—­ $39,740,782 Financials $18,722,004 —­ —­ 2,430,808 —­ —­ —­ —­ $21,152,812 Total common stocks —­ —­ —­ —­ —­ Convertible preferred stocks $92,303,634 —­ —­ 17,511,832 —­ —­ —­ —­ $109,815,466 Preferred stocks $27,600,032 —­ —­ —­ —­ —­ —­ —­ $27,600,032 Totals $—­ $—­ $16,883,451 $—­ $—­ $—­ * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. † Transfers during the reporting period are accounted for using the end of period market value and did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. # Includes $16,883,451 related to Level 3 securities still held at period end. Total change in unrealized appreciation/ (depreciation) for securities (including Level 1 and Level 2) can be found in the Statement of operations. 30 Capital Spectrum Fund The table below represents quantitative information on internally priced Level 3 securities that were valued using unobservable inputs: Impact to Range of valuation from Valuation unobservable inputs an increase Description Fair value techniques Unobservable input (weighted average) in input 1 Private Market equity $139,028,270 transaction Liquidity discount 10% Decrease price Private Comparable EV/sales multiple 0.8x-2.5x (1.7x) Increase equity $10,527,978 multiples Liquidity discount 25% Decrease Liquidity discount 10% Decrease Discount rates (WACC) 12% Decrease Private Comparable equity $21,152,812 multiples Deposit growth 57%-85% (72.3%) Increase Market Capitalization/ deposits 25% Increase 1 Expected directional change in fair value that would result from an increase in the unobservable input. The accompanying notes are an integral part of these financial statements. Capital Spectrum Fund 31 Statement of assets and liabilities 10/31/15 (Unaudited) ASSETS Investment in securities, at value, including $112,687,892 of securities on loan (Note 1): Unaffiliated issuers (identified cost $6,604,718,095) $7,272,366,799 Affiliated issuers (identified cost $1,471,973,249) (Notes 1 and 5) 1,597,646,859 Cash 23,145 Dividends, interest and other receivables 11,769,517 Receivable for shares of the fund sold 17,975,526 Receivable for investments sold 248,430,820 Receivable for sales of delayed delivery securities (Note 1) 4,205,813 Receivable for variation margin (Note 1) 563,757 Unrealized appreciation on forward currency contracts (Note 1) 6,250,844 Collateral on short sales (Note 1) 226,355,054 Prepaid assets 143,870 Total assets LIABILITIES Payable for investments purchased 83,636,206 Payable for purchases of delayed delivery securities (Note 1) 4,165,000 Payable for shares of the fund repurchased 30,865,788 Payable for compensation of Manager (Note 2) 6,203,967 Payable for custodian fees (Note 2) 45,042 Payable for investor servicing fees (Note 2) 1,997,315 Payable for Trustee compensation and expenses (Note 2) 278,452 Payable for administrative services (Note 2) 34,897 Payable for distribution fees (Note 2) 2,160,676 Payable for loan financing (Note 1) 5,733,930 Payable for variation margin (Note 1) 1,786 Unrealized depreciation on forward currency contracts (Note 1) 11,344,801 Securities sold short, at value (proceeds receivable $241,147,357) (Note 1) 220,765,384 Collateral on securities loaned, at value (Note 1) 114,160,025 Other accrued expenses 877,887 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $7,625,597,906 Accumulated net investment loss (Note 1) (11,832,113) Accumulated net realized gain on investments and foreign currency transactions (Note 1) 481,102,131 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 808,592,924 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 32 Capital Spectrum Fund Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($2,487,434,422 divided by 67,788,648 shares) $36.69 Offering price per class A share (100/94.25 of $36.69)* $38.93 Net asset value and offering price per class B share ($101,484,214 divided by 2,843,825 shares)** $35.69 Net asset value and offering price per class C share ($1,846,622,294 divided by 51,858,621 shares)** $35.61 Net asset value and redemption price per class M share ($13,110,579 divided by 363,746 shares) $36.04 Offering price per class M share (100/96.50 of $36.04)* $37.35 Net asset value, offering price and redemption price per class R share ($17,695,825 divided by 486,556 shares) $36.37 Net asset value, offering price and redemption price per class Y share ($4,437,113,514 divided by 119,944,697 shares) $36.99 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. Capital Spectrum Fund 33 Statement of operations Six months ended 10/31/15 (Unaudited) INVESTMENT INCOME Dividends (net of foreign tax of $638,061) (including dividend income of $5,758,123 from investments in affiliated issuers) (Note 5) $28,644,109 Interest (including interest income of $253,178 from investments in affiliated issuers) (Note 5) 14,607,198 Payment-in-kind interest 2,729,485 Securities lending (Note 1) 135,919 Total investment income EXPENSES Compensation of Manager (Note 2) 41,115,935 Investor servicing fees (Note 2) 6,817,876 Custodian fees (Note 2) 58,518 Trustee compensation and expenses (Note 2) 286,675 Distribution fees (Note 2) 13,745,419 Administrative services (Note 2) 112,543 Dividend expense for short sales (Note 1) 4,024,640 Interest expense for short sales (Note 1) 392,591 Other 1,304,108 Total expenses Expense reduction (Note 2) (185,484) Net expenses Net investment loss Net realized gain on investments (Notes 1 and 3) 131,339,530 Net realized gain on short sales (Note 1) 2,022,465 Net realized loss on futures contracts (Note 1) (15,407,879) Net realized gain on foreign currency transactions (Note 1) 10,121,384 Net unrealized depreciation of assets and liabilities in foreign currencies during the period (4,065,861) Net unrealized depreciation of investments, futures contracts and short sales during the period (477,427,057) Net loss on investments Net decrease in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 34Capital Spectrum Fund Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Six months ended 10/31/15* Year ended 4/30/15 Operations: Net investment loss $(21,556,110) $(50,156,809) Net realized gain on investments and foreign currency transactions 128,075,500 545,311,453 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies (481,492,918) 262,479,791 Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net realized short-term gain on investments Class A — (58,345,149) Class B — (2,063,478) Class C — (38,003,330) Class M — (299,588) Class R — (324,424) Class Y — (103,550,800) From net realized long-term gain on investments Class A — (49,087,432) Class B — (1,736,062) Class C — (31,973,282) Class M — (252,051) Class R — (272,948) Class Y — (87,120,230) Increase (decrease) from capital share transactions (Note 4) (1,243,349,203) 2,480,153,170 Total increase (decrease) in net assets NET ASSETS Beginning of period 10,521,783,579 7,657,024,748 End of period (including accumulated net investment loss of $11,832,113 and undistributed net investment income of $9,723,997, respectively) * Unaudited. The accompanying notes are an integral part of these financial statements. Capital Spectrum Fund 35 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized From of expenses of net investment Net asset value, and unrealized Total from From net realized Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended­ of period­ income (loss) a on investments­ operations­ income­ on investments­ distributions fees end of period­ value (%) b (in thousands) (%) c,d net assets (%) (%) Class A­ October 31, 2015** $38.02­ (.08) (1.25) —­ —­ —­ —­ $36.69­ * $2,487,434­ .68* (.21)* 19* April 30, 2015­ 36.17­ (.19) 3.54­ 3.35­ —­ (1.50) —­ 38.02­ 9.17­ 2,966,035­ 1.25­ (.51) 43­ April 30, 2014­ 29.15­ (.03) 7.75­ 7.72­ (.07) (.63) —­ e 36.17­ 26.57­ 2,899,539­ 1.27­ (.09) 53­ April 30, 2013­ 25.56­ .20 f 4.27­ 4.47­ (.23) (.65) —­ e 29.15­ 17.81­ 1,026,593­ 1.28­ .75 f 48­ g April 30, 2012­ 24.53­ .36 ­ h 1.52­ 1.88­ (.31) (.54) —­ e 25.56­ 8.16­ 409,394­ 1.32­ 1.53­ h 97­ April 30, 2011­ 20.41­ .01­ 4.76­ 4.77­ (.41) (.24) —­ e 24.53­ 23.95­ 162,117­ 1.37­ .07­ 117­ Class B­ October 31, 2015** $37.12­ (.21) (1.22) —­ —­ —­ —­ $35.69­ * $101,484­ 1.06* (.58)* 19* April 30, 2015­ 35.60­ (.47) 3.49­ 3.02­ —­ (1.50) —­ 37.12­ 8.38­ 107,384­ 2.00­ (1.26) 43­ April 30, 2014­ 28.85­ (.29) 7.67­ 7.38­ —­ (.63) —­ e 35.60­ 25.64­ 79,307­ 2.02­ (.86) 53­ April 30, 2013­ 25.38­ (.01) f 4.23­ 4.22­ (.10) (.65) — ­ e 28.85­ 16.90­ 33,020­ 2.03­ (.03) f 48 ­ g April 30, 2012­ 24.45­ .18 ­ h 1.52­ 1.70­ (.23) (.54) — ­ e 25.38­ 7.37­ 11,264­ 2.07­ .76 ­ h 97­ April 30, 2011­ 20.36­ (.14) 4.75­ 4.61­ (.28) (.24) — ­ e 24.45­ 23.06­ 3,317­ 2.12­ (.67) 117­ Class C­ October 31, 2015** $37.04­ (.21) (1.22) —­ —­ —­ —­ $35.61­ * $1,846,622­ 1.06* (.58)* 19* April 30, 2015­ 35.53­ (.47) 3.48­ 3.01­ —­ (1.50) —­ 37.04­ 8.37­ 2,024,513­ 2.00­ (1.26) 43­ April 30, 2014­ 28.80­ (.28) 7.64­ 7.36­ —­ (.63) — ­ e 35.53­ 25.62­ 1,377,735­ 2.02­ (.83) 53­ April 30, 2013­ 25.33­ — ­ e,f 4.22­ 4.22­ (.10) (.65) —­ e 28.80­ 16.96­ 436,913­ 2.03­ (.01) f 48­ g April 30, 2012­ 24.39­ .17 ­ h 1.52­ 1.69­ (.21) (.54) —­ e 25.33­ 7.37­ 144,935­ 2.07­ .72 ­ h 97­ April 30, 2011­ 20.32­ (.15) 4.74­ 4.59­ (.28) (.24) —­ e 24.39­ 23.04­ 54,645­ 2.12­ (.70) 117­ Class M­ October 31, 2015** $37.44­ (.17) (1.23) —­ —­ —­ —­ $36.04­ * $13,111­ .94* (.46)* 19* April 30, 2015­ 35.81­ (.38) 3.51­ 3.13­ —­ (1.50) —­ 37.44­ 8.64­ 15,446­ 1.75­ (1.00) 43­ April 30, 2014­ 28.95­ (.20) 7.69­ 7.49­ —­ (.63) —­ e 35.81­ 25.94­ 11,086­ 1.77­ (.61) 53­ April 30, 2013­ 25.43­ .06 f 4.24­ 4.30­ (.13) (.65) — ­ e 28.95­ 17.20­ 5,363­ 1.78­ .23 f 48­ g April 30, 2012­ 24.45­ .22 ­ h 1.54­ 1.76­ (.24) (.54) — ­ e 25.43­ 7.62­ 2,334­ 1.82­ .94­ h 97­ April 30, 2011­ 20.36­ (.08) 4.74­ 4.66­ (.33) (.24) — ­ e 24.45­ 23.37­ 1,307­ 1.87­ (.36) 117­ Class R­ October 31, 2015** $37.73­ (.12) (1.24) —­ —­ —­ —­ $36.37­ * $17,696­ .81* (.33)* 19* April 30, 2015­ 36.00­ (.29) 3.52­ 3.23­ —­ (1.50) —­ 37.73­ 8.88­ 18,448­ 1.50­ (.76) 43­ April 30, 2014­ 29.04­ (.12) 7.74­ 7.62­ (.03) (.63) —­ e 36.00­ 26.30­ 11,269­ 1.52­ (.35) 53­ April 30, 2013­ 25.51­ .13 f 4.25­ 4.38­ (.20) (.65) — ­ e 29.04­ 17.51­ 3,746­ 1.53­ .47 f 48­ g April 30, 2012­ 24.51­ .29 ­ h 1.53­ 1.82­ (.28) (.54) —­ e 25.51­ 7.90­ 609­ 1.57­ 1.23­ h 97­ April 30, 2011­ 20.40­ (.05) 4.77­ 4.72­ (.37) (.24) —­ e 24.51­ 23.68­ 144­ 1.62­ (.25) 117­ Class Y­ October 31, 2015** $38.28­ (.03) (1.26) —­ —­ —­ —­ $36.99­ * $4,437,114­ .56* (.08)* 19* April 30, 2015­ 36.32­ (.10) 3.56­ 3.46­ —­ (1.50) —­ 38.28­ 9.44­ 5,389,958­ 1.00­ (.26) 43­ April 30, 2014­ 29.24­ .05­ 7.78­ 7.83­ (.12) (.63) — ­ e 36.32­ 26.88­ 3,278,088­ 1.02­ .16­ 53­ April 30, 2013­ 25.61­ .27 f 4.28­ 4.55­ (.27) (.65) — ­ e 29.24­ 18.13­ 1,127,003­ 1.03­ .99 f 48 ­ g April 30, 2012­ 24.55­ .41­ h 1.53­ 1.94­ (.34) (.54) — ­ e 25.61­ 8.42­ 448,252­ 1.07­ 1.71­ h 97­ April 30, 2011­ 20.42­ .07­ 4.76­ 4.83­ (.46) (.24) —­ e 24.55­ 24.26­ 223,941­ 1.12­ .32­ 117­ See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 36 Capital Spectrum Fund Capital Spectrum Fund 37 Financial highlights (Continued) * Not annualized. ** Unaudited. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and/or brokerage/service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. d Includes dividend and interest expense in connection with securities sold short, which amounted to the following amounts as a percentage of average net assets (Note 1): Percentage of average net assets October 31, 2015 0.05% April 30, 2015 0.01 April 30, 2014 <0.01 April 30, 2013 0.01 April 30, 2012 0.02 April 30, 2011 0.02 e Amount represents less than $0.01 per share. f Reflects a dividend received by the fund from a single issuer which amounted to the following amounts: Percentage of Per share average net assets Class A $0.11 0.42% Class B 0.11 0.40 Class C 0.11 0.42 Class M 0.11 0.40 Class R 0.12 0.44 Class Y 0.11 0.41 g Portfolio turnover excludes TBA purchase and sale commitments. h Reflects a dividend received by the fund from a single issuer which amounted to the following amounts: Percentage of Per share average net assets Class A $0.18 0.76% Class B 0.17 0.73 Class C 0.17 0.72 Class M 0.17 0.73 Class R 0.17 0.71 Class Y 0.17 0.73 The accompanying notes are an integral part of these financial statements. 38 Capital Spectrum Fund Notes to financial statements 10/31/15 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from May 1, 2015 through October 31, 2015. Putnam Capital Spectrum Fund (the fund) is a non-diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to seek total return. The fund invests in equity and fixed-income securities, including floating and fixed rate bank loans and both growth and value stocks, of companies of any size that Putnam Management believes have favorable investment potential. Putnam Management expects the fund to invest in leveraged companies, which employ significant leverage in their capital structure through borrowing from banks or other lenders or through issuing fixed-income, convertible or preferred equity securities, and whose fixed-income securities are often rated below-investment-grade (sometimes referred to as “junk bonds”). The fund may also invest in fixed-income securities of other issuers, in securitized debt instruments (such as mortgage- and asset-backed securities) and in companies that are not leveraged. Putnam Management may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell equity investments, and, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell fixed-income investments. The fund may also engage in short sales of securities. The fund offers classA, classB, classC, classM, classR and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. Effective November 1, 2015, ClassM shares will no longer pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Capital Spectrum Fund 39 Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments (including securities sold short, if any) for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price (ask price for securities sold short, if any) and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Joint trading account Pursuant to an exemptive order from the SEC, the fund may transfer uninvested cash balances into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 90 days. Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the fair value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at 40 Capital Spectrum Fund the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. Securities purchased or sold on a delayed delivery basis may be settled at a future date beyond customary settlement time; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the fair value of the underlying securities or if the counterparty does not perform under the contract. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Futures contracts The fund uses futures contracts to manage exposure to market risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was Capital Spectrum Fund 41 opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $5,093,957 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $5,114,901 and may include amounts related to unsettled agreements. Short sales of securities The fund may engage in short sales of securities to realize appreciation when a security that the fund does not own declines in value. A short sale is a transaction in which the fund sells a security it does not own to a third party by borrowing the security in anticipation of purchasing the same security at the market price on a later date to close out the borrow and thus the short position. The price the fund pays at the later date may be more or less than the price at which the fund sold the security. If the price of the security sold short increases between the short sale and when the fund closes out the short sale, the fund will incur a loss, which is theoretically unlimited. The fund will realize a gain, which is limited to the price at which the fund sold the security short, if the security declines in value between those dates. Dividends on securities sold short are recorded as dividend expense for short sales in the Statement of operations. While the short position is open, the fund will post cash or liquid assets at least equal in value to the fair value of the securities sold short. The fund will also post collateral representing an additional 2%–5% of the fair value of the securities sold short. This additional collateral will be in the form of a loan from the custodian. Interest related to the loan is included in interest expense for short sales in the Statement of operations. All collateral is marked to market daily. The fund may also be required to pledge on the books of the fund additional assets for the benefit of the security and cash lender. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Short positions, if any, are reported at value and listed after the fund’s portfolio. At the close of the reporting period, the value of the securities sold short amounted to $220,765,384 and the fund posted collateral of $110,307,089. Collateral may include amounts related to unsettled trades. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the fund received cash collateral of $114,160,025 and the value of securities loaned amounted to $112,687,892. 42 Capital Spectrum Fund Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $392.5 million syndicated unsecured committed line of credit provided by State Street ($292.5 million) and Northern Trust Company ($100 million) and a $235.5 million unsecured uncommitted line of credit provided by State Street. Prior to September 24, 2015, the fund participated in a $392.5 million unsecured committed line of credit provided by State Street and a substantially similar unsecured uncommitted line of credit. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the higher of (1) the Federal Funds rate and (2) the overnight LIBOR (the Federal Funds rate prior to September 24, 2015) plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.16% (0.11% prior to September 24, 2015) per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. The aggregate identified cost on a tax basis is $8,079,271,520, resulting in gross unrealized appreciation and depreciation of $1,321,009,215 and $530,267,077, respectively, or net unrealized appreciation of $790,742,138. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (base fee) (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of Capital Spectrum Fund 43 most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.880% of the first $5 billion, 0.680% of the next $50 billion, 0.830% of the next $5 billion, 0.660% of the next $50 billion, 0.780% of the next $10 billion, 0.650% of the next $100 billion and 0.730% of the next $10 billion, 0.645% of any excess thereafter. In addition, the monthly management fee consists of the monthly base fee plus or minus a performance adjustment for the month based on the performance of the fund. The performance period is the thirty-six month period then ended. Each month, the performance adjustment rate is multiplied by the fund’s average net assets over the performance period and the result is divided by twelve. The resulting dollar amount is added to, or subtracted from, the base fee for that month. The amount of the increase or decrease is calculated monthly based on a performance adjustment rate that is equal to 0.04 multiplied by the difference between the fund’s annualized performance (measured by the fund’s classA shares) and the annualized performance of a 50/50 blend (balanced daily) of the S&P 500 Index and JPMorgan Developed High Yield Index over the performance period. The maximum annualized performance adjustment rate is +/–0.32%. The monthly base fee is determined based on the fund’s average net assets for the month, while the performance adjustment is determined based on the fund’s average net assets over the performance period of up to thirty-six months. This means it is possible that, if the fund underperforms significantly over the performance period, and the fund’s assets have declined significantly over that period, the negative performance adjustment may exceed the base fee. In this event, Putnam Management would make a payment to the fund. Because the performance adjustment is based on the fund’s performance relative to its applicable benchmark index, and not its absolute performance, the performance adjustment could increase Putnam Management’s fee even if the fund’s shares lose value during the performance period provided that the fund outperformed its benchmark index, and could decrease Putnam Management’s fee even if the fund’s shares increase in value during the performance period provided that the fund underperformed its benchmark index. For the reporting period, the base fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.362% of the fund’s average net assets before an increase of $6,122,951 (0.063% of the fund’s average net assets) based on performance. Putnam Management has contractually agreed, through August 30, 2016, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing that included (1) a per account fee for each direct and underlying non-defined contribution account (“retail account”) of the fund and each of the other 44Capital Spectrum Fund funds in its specified category, which was totaled and then allocated to each fund in the category based on its average daily net assets; (2) a specified rate of the fund’s assets attributable to defined contribution plan accounts; and (3) a specified rate based on the average net assets in retail accounts. Putnam Investor Services has agreed that the aggregate investor servicing fees for each fund’s retail and defined contribution accounts will not exceed an annual rate of 0.320% of the fund’s average assets attributable to such accounts. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $1,913,946 ClassR 13,417 ClassB 73,097 ClassY 3,452,468 ClassC 1,354,848 Total ClassM 10,100 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $4,871 under the expense offset arrangements and by $180,613 under the brokerage/ service arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $5,512, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $3,424,898 ClassM 54,194 ClassB 522,957 ClassR 48,026 ClassC 9,695,344 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $296,780 and $1,461 from the sale of classA and classM shares, respectively, and received $26,094 and $29,216 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% (no longer applicable effective November 1, 2015) is assessed on certain redemptions of class A and class M shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $111 and no monies on class A and class M redemptions, respectively. Capital Spectrum Fund 45 Note 3: Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities (Long-term) $1,455,241,324 $1,909,360,551 U.S. government securities (Long-term) — — Securities sold short 8,807,788 62,306,650 Total Note 4: Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 10/31/15 Year ended 4/30/15 ClassA Shares Amount Shares Amount Shares sold 7,319,528 $271,599,410 34,816,684 $1,319,428,750 Shares issued in connection with reinvestment of distributions — — 2,507,700 97,198,451 7,319,528 271,599,410 37,324,384 1,416,627,201 Shares repurchased (17,540,316) (645,387,045) (39,478,848) (1,493,242,470) Net decrease Six months ended 10/31/15 Year ended 4/30/15 ClassB Shares Amount Shares Amount Shares sold 214,064 $7,762,004 834,294 $31,063,294 Shares issued in connection with reinvestment of distributions — — 85,249 3,235,201 214,064 7,762,004 919,543 34,298,495 Shares repurchased (263,206) (9,453,125) (254,030) (9,438,168) Net increase (decrease) Six months ended 10/31/15 Year ended 4/30/15 ClassC Shares Amount Shares Amount Shares sold 3,609,167 $130,346,207 20,618,463 $766,239,901 Shares issued in connection with reinvestment of distributions — — 1,485,542 56,257,487 3,609,167 130,346,207 22,104,005 822,497,388 Shares repurchased (6,411,182) (229,302,471) (6,219,173) (231,013,497) Net increase (decrease) Six months ended 10/31/15 Year ended 4/30/15 ClassM Shares Amount Shares Amount Shares sold 21,701 $787,957 168,562 $6,314,163 Shares issued in connection with reinvestment of distributions — — 13,978 534,510 21,701 787,957 182,540 6,848,673 Shares repurchased (70,494) (2,527,126) (79,544) (2,980,263) Net increase (decrease) 46 Capital Spectrum Fund Six months ended 10/31/15 Year ended 4/30/15 ClassR Shares Amount Shares Amount Shares sold 120,212 $4,454,999 265,985 $9,998,563 Shares issued in connection with reinvestment of distributions — — 13,473 518,694 120,212 4,454,999 279,458 10,517,257 Shares repurchased (122,551) (4,414,522) (103,632) (3,917,365) Net increase (decrease) Six months ended 10/31/15 Year ended 4/30/15 ClassY Shares Amount Shares Amount Shares sold 13,644,945 $507,321,159 77,456,214 $2,954,625,399 Shares issued in connection with reinvestment of distributions — — 4,133,397 161,119,798 13,644,945 507,321,159 81,589,611 3,115,745,197 Shares repurchased (34,492,774) (1,274,536,650) (31,053,241) (1,185,789,278) Net increase (decrease) Note 5: Affiliated transactions Transactions during the reporting period with any company which is under common ownership or control, or involving securities of companies in which the fund owned at least 5% of the outstanding voting securities, were as follows: Fair value at Fair value at the beginning the end of of the reporting Purchase Sale Investment the reporting Name of affiliate period cost proceeds income period Putnam Money Market Liquidity Fund* $124,548,451 $335,306,530 $276,325,153 $84,726 $183,529,828 Putnam Short Term Investment Fund* 324,513,275 174,135,280 182,608,185 168,452 316,040,370 Altisource Residential Corp. 100,243,682 — — 5,758,123 75,326,714 Altisource Portfolio Solutions SA† — Global Eagle Entertainment, Inc. # 54,873,201 — — — 57,236,573 Global Eagle Entertainment, Inc. Warrants 4,038,179 — — — 3,651,545 Jazz Pharmaceuticals PLC 813,031,211 233,262,392 — — 847,701,804 Totals ­* Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. † Security was only in affiliation for a portion of the reporting period. #In connection with the purchase of shares of this issuer by another fund managed by Putnam Management on October 21, 2013, Putnam Management, on behalf of the fund, other funds managed by Putnam Management and certain other affiliated entities and individuals (the “Other Putnam Investors”), entered into a Voting Rights Waiver Agreement with the issuer. Pursuant to the Agreement, the fund and the Other Putnam Investors have agreed to waive on a pro rata basis all voting rights in respect of any voting securities issued by the issuer that exceed, in the aggregate, 4.99% of the total voting rights exercisable by the issuer’s outstanding voting securities. Capital Spectrum Fund 47 Note 6: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 7: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest in higher-yielding, lower-rated bonds that may have a higher rate of default. Note 8: Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was based on an average of the holdings at the end of each fiscal quarter: Futures contracts (number of contracts) 30 Forward currency contracts (contract amount) $686,800,000 Warrants (number of warrants) 859,187 The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Fair value liabilities location Fair value Foreign exchange contracts Receivables $6,250,844 Payables $11,344,801 Equity contracts Investments 3,651,545 Payables — Payables, Net assets — Unrealized Interest rate contracts Receivables — depreciation 17,405* Total * Includes cumulative appreciation/depreciation of futures contracts as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments in the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 Futures contracts Total Foreign exchange contracts $— $9,959,718 $9,959,718 Equity contracts (15,369,433) — $(15,369,433) Interest rate contracts (38,446) — $(38,446) Total 48 Capital Spectrum Fund Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for Forward as hedging instruments under currency ASC 815 Warrants Futures contracts Total Foreign exchange contracts $ — $ — $(4,104,044) $(4,104,044) Equity contracts (386,634) — — $(386,634) Interest rate contracts — 23,201 — $23,201 Total Note 9: Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, if any, see Note 1. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Citibank, N. A. Credit Suisse International JPMorgan Chase Bank N.A. Merrill Lynch, Pierce, Fenner & Smith, Inc. State Street Bank and Trust Co. Total Assets: Futures contracts § $— $— $— $563,757 $— $563,757 Forward currency contracts # 1,814,428 878,936 2,680,375 — 877,105 6,250,844 Total Assets Liabilities: Futures contracts § $— $— $— $1,786 $— $1,786 Forward currency contracts # 2,159,915 2,358,218 4,468,534 — 2,358,134 11,344,801 Total Liabilities Total Financial and Derivative Net Assets $(345,487) Total collateral received (pledged)† ## $(345,487) $(1,479,282) $(1,788,159) $— $(1,481,029) Net amount $— $— $— $561,971 $— † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement (Note 1). ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. § Includes current day’s variation margin only as reported on the Statement of assets and liabilities, which is not collateralized. Cumulative appreciation/(depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund’s portfolio. Capital Spectrum Fund49 Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, contact your financial advisor or call Putnam Investor Services at 1-800-225-1581. Please read the prospectus carefully before investing. Growth International Value Fund Growth Opportunities Fund Multi-Cap Value Fund International Growth Fund Small Cap Value Fund Multi-Cap Growth Fund Small Cap Growth Fund Income Voyager Fund American Government Income Fund Diversified Income Trust Blend Emerging Markets Income Fund Asia Pacific Equity Fund Floating Rate Income Fund Capital Opportunities Fund Global Income Trust Capital Spectrum Fund High Yield Advantage Fund Emerging Markets Equity Fund High Yield Trust Equity Spectrum Fund Income Fund Europe Equity Fund Money Market Fund* Global Equity Fund Short Duration Income Fund International Capital Opportunities Fund U.S. Government Income Trust International Equity Fund Investors Fund Tax-free Income Low Volatility Equity Fund AMT-Free Municipal Fund Multi-Cap Core Fund Intermediate-Term Municipal Income Fund Research Fund Short-Term Municipal Income Fund Strategic Volatility Equity Fund Tax Exempt Income Fund Tax Exempt Money Market Fund* Value Tax-Free High Yield Fund Convertible Securities Fund Equity Income Fund State tax-free income funds†: Global Dividend Fund Arizona, California, Massachusetts, Michigan, The Putnam Fund for Growth and Income Minnesota, New Jersey, New York, Ohio, and Pennsylvania. 50 Capital Spectrum Fund Absolute Return Retirement Income Lifestyle Funds — Absolute Return 100 Fund® portfolios with managed allocations to Absolute Return 300 Fund® stocks, bonds, and money market Absolute Return 500 Fund® investments to generate retirement income. Absolute Return 700 Fund® Retirement Income Fund Lifestyle 1 Global Sector Retirement Income Fund Lifestyle 2 Global Consumer Fund Retirement Income Fund Lifestyle 3 Global Energy Fund Global Financials Fund RetirementReady ® Funds — portfolios with Global Health Care Fund adjusting allocations to stocks, bonds, and Global Industrials Fund money market instruments, becoming more Global Natural Resources Fund conservative over time. Global Sector Fund Global Technology Fund RetirementReady® 2060 Fund Global Telecommunications Fund RetirementReady® 2055 Fund Global Utilities Fund RetirementReady® 2050 Fund RetirementReady® 2045 Fund Asset Allocation RetirementReady® 2040 Fund George Putnam Balanced Fund RetirementReady® 2035 Fund RetirementReady® 2030 Fund Global Asset Allocation Funds — four RetirementReady® 2025 Fund investment portfolios that spread your RetirementReady® 2020 Fund money across a variety of stocks, bonds, and money market instruments. Dynamic Asset Allocation Balanced Fund Dynamic Asset Allocation Conservative Fund Dynamic Asset Allocation Growth Fund Dynamic Risk Allocation Fund * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. † Not available in all states. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. Capital Spectrum Fund 51 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your finan-cial advisor for details about any of these or other services, or see your prospectus. 52 Capital Spectrum Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert R. Leveille Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Compliance Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann Michael J. Higgins Robert J. Darretta Vice President, Treasurer, Investment Sub-Manager Katinka Domotorffy and Clerk Putnam Investments Limited John A. Hill 57–59 St James’s Street Paul L. Joskow Janet C. Smith London, England SW1A 1LD Kenneth R. Leibler Vice President, Robert E. Patterson Principal Accounting Officer, Investment Sub-Advisor George Putnam, III and Assistant Treasurer The Putnam Advisory Robert L. Reynolds Company, LLC W. Thomas Stephens Susan G. Malloy One Post Office Square Vice President and Boston, MA 02109 Officers Assistant Treasurer Robert L. Reynolds Marketing Services President James P. Pappas Putnam Retail Management Vice President One Post Office Square Jonathan S. Horwitz Boston, MA 02109 Executive Vice President, Mark C. Trenchard Principal Executive Officer, and Vice President and Custodian Compliance Liaison BSA Compliance Officer State Street Bank and Trust Company Steven D. Krichmar Nancy E. Florek Vice President and Vice President, Director of Legal Counsel Principal Financial Officer Proxy Voting and Corporate Governance, Assistant Clerk, Ropes & Gray LLP Robert T. Burns and Associate Treasurer Vice President and Chief Legal Officer This report is for the information of shareholders of Putnam Capital Spectrum Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: December 29, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: December 29, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: December 29, 2015
